

GLOBAL NOTICE OF STOCK OPTION GRANT
FITBIT, INC. 2015 EQUITY INCENTIVE PLAN
Unless otherwise defined herein, the terms defined in the Fitbit, Inc. (the
“Company”) 2015 Equity Incentive Plan (the “Plan”) shall have the same meanings
in this Global Notice of Stock Option Grant (the “Notice of Grant”) and the
attached Global Stock Option Agreement, including any special terms and
conditions for your country set forth in the appendix attached thereto
(collectively, the “Option Agreement”). You have been granted an Option to
purchase shares of Common Stock of the Company under the Plan subject to the
terms and conditions of the Plan, this Notice of Grant and the Option Agreement.
Name:        
Date of Grant:        
Vesting Commencement Date:        
Exercise Price per Share:        
Total Number of Shares:        
Type of Option:    _____ Non-Qualified Stock Option
_____ Incentive Stock Option
Expiration Date:
_____________; This Option expires earlier if your Service terminates earlier,
as described in the Option Agreement.

Vesting Schedule:
This Option becomes exercisable with respect to the first 25% of the Shares
subject to this Option when you complete 12 months of Service from the Vesting
Commencement Date. Thereafter, this Option becomes exercisable with respect to
an additional 1/48th of the Shares subject to this Option when you complete each
month of Service.

Additional Terms:
¨    If this box is checked, the additional terms and conditions set forth on
Attachment 1 hereto (as executed by the Company) are applicable and are
incorporated herein by reference. No document need be attached as Attachment 1
if the box is not checked.

You understand that your employment or consulting relationship with the Company
or a Parent, Subsidiary or Affiliate is for an unspecified duration, can be
terminated at any time, and that nothing in this Notice of Grant, the Option
Agreement or the Plan changes the nature of that relationship. By accepting this
Option, you and the Company agree that this Option is granted under and governed
by the terms and conditions of the Plan, this Notice of Grant and the Option
Agreement. By accepting this Option, you consent to the electronic delivery and
acceptance as further set forth in the Option Agreement.
FITBIT, INC.                By:






--------------------------------------------------------------------------------







GLOBAL STOCK OPTION AGREEMENT
FITBIT, INC. 2015
EQUITY INCENTIVE PLAN
You have been granted an Option by Fitbit, Inc. (the “Company”) under the 2015
Equity Incentive Plan (the “Plan”) to purchase Shares (the “Option”), subject to
the terms, restrictions and conditions of the Plan, the Global Notice of Stock
Option Grant (the “Notice of Grant”) and this Global Stock Option Agreement,
including any special terms and conditions for your country set forth in the
appendix attached hereto (the “Appendix”) (collectively, the “Agreement”).
1.Grant of Option. You have been granted the Option for the number of Shares set
forth in the Notice of Grant at the Exercise Price per Share set forth in the
Notice of Grant. In the event of a conflict between the terms and conditions of
the Plan and the terms and conditions of this Agreement, the terms and
conditions of the Plan shall prevail.
If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an ISO, to the extent that
it exceeds the $100,000 limit under Code Section 422(d), it shall be treated as
a Nonqualified Stock Option (“NSO”).
2.Termination.
(a)General Rule. If your Service terminates for any reason except death or
Disability, and other than for Cause, then this Option will expire at the close
of business at Company headquarters on the date three months after your
termination of Service (subject to the expiration detailed in Section 6). If
your Service is terminated for Cause, this Option will expire upon the date of
such termination.
You acknowledge and agree that the vesting schedule set forth in the Notice of
Grant may change prospectively in the event that your service status changes
between full and part-time status in accordance with Company policies relating
to work schedules and vesting of awards. You acknowledge that the vesting of the
Shares pursuant to this Agreement is earned only by continuing Service.
(b)Death; Disability. If you die before your Service terminates (or you die
within three months of your termination of Service other than for Cause), then
this Option will expire at the close of business at Company headquarters on the
date 12 months after the date of death (subject to the expiration detailed in
Section 6). If your Service terminates because of your Disability, then this
Option will expire at the close of business at Company headquarters on the date
12 months after your termination date (subject to the expiration detailed in
Section 6).
(c)Termination Date. For purposes of this Option, your Service will be
considered terminated as of the date you are no longer actively providing
services to the Company or a Parent, Subsidiary or Affiliate (regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of labor laws in the jurisdiction where you are employed or engaged or
the terms of your employment or consulting agreement, if any), and your period
of Service will not include any contractual notice period or any period of
“garden leave” or similar period mandated under labor laws in the jurisdiction
where you are employed or engaged or the terms of your employment or consulting
agreement, if any. The Committee shall have the exclusive discretion to
determine when you are no longer actively providing services for purposes of
this Option (including whether you may still be considered to be providing
services while on a leave of absence).


1
        

--------------------------------------------------------------------------------




(d)No Notice. You are responsible for keeping track of these exercise periods
following your termination of Service for any reason. The Company will not
provide further notice of such periods. In no event shall this Option be
exercised later than the Expiration Date set forth in the Notice of Grant.
3.Exercise of Option.
(a)    Right to Exercise. This Option is exercisable during its term in
accordance with the vesting schedule set forth in the Notice of Grant and the
applicable provisions of the Plan and this Agreement. In the event of your
death, Disability, or other cessation of Service, the exercisability of the
Option is governed by the applicable provisions of the Plan, the Notice of Grant
and this Agreement. This Option may not be exercised for a fraction of a Share.
(b)    Method of Exercise. This Option is exercisable by delivery of an exercise
notice in a form specified by the Company (the “Exercise Notice”), which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice shall be delivered in person, by
mail, via electronic mail or facsimile or by other authorized method to the
Secretary of the Company or other person designated by the Company. The Exercise
Notice shall be accompanied by payment of the aggregate Exercise Price as to all
Exercised Shares. This Option shall be deemed to be exercised upon receipt by
the Company of a fully executed Exercise Notice accompanied by the aggregate
Exercise Price and any applicable withholding of Tax-Related Items as detailed
in Section 8 below.
(c)    Exercise by Another. If another person wants to exercise this Option
after it has been transferred to him or her in compliance with this Agreement,
that person must prove to the Company’s satisfaction that he or she is entitled
to exercise this Option. That person must also complete the proper Exercise
Notice form (as described above) and pay the Exercise Price (as described below)
and any applicable withholding of Tax-Related Items as described below.
4.Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at your election:
(a)    your personal check, wire transfer, or a cashier’s check;
(b)    for U.S. taxpayers only: certificates for shares of Company stock that
you own, along with any forms needed to effect a transfer of those shares to the
Company; the value of the shares, determined as of the effective date of the
Option exercise, will be applied to the Exercise Price. Instead of surrendering
shares of Company stock, you may attest to the ownership of those shares on a
form provided by the Company and have the same number of shares subtracted from
the Exercised Shares issued to you. However, you may not surrender, or attest to
the ownership of, shares of Company stock in payment of the Exercise Price of
your Option if your action would cause the Company to recognize compensation
expense (or additional compensation expense) with respect to this Option for
financial reporting purposes;
(c)    cashless exercise through irrevocable directions to a securities broker
approved by the Company to sell all or part of the Exercised Shares and to
deliver to the Company from the sale proceeds an amount sufficient to pay the
Exercise Price and any withholding of Tax-Related Items. The balance of the sale
proceeds, if any, will be delivered to you. The directions must be given by
signing a special notice of exercise form provided by the Company; or
(d)    other method authorized by the Company.
5.Non-Transferability of Option. In general, except as provided below, only you
may exercise this Option prior to your death. You may not transfer or assign
this Option, except as provided


2
        

--------------------------------------------------------------------------------




below. For instance, you may not sell this Option or use it as security for a
loan. If you attempt to do any of these things, this Option will immediately
become invalid.
However, if you are a U.S. taxpayer, you may dispose of this Option in your will
or in a beneficiary designation. If you are a U.S. taxpayer and this Option is
designated as a NSO in the Notice of Grant, then the Committee may, in its sole
discretion, allow you to transfer this Option as a gift to one or more family
members. For purposes of this Agreement, “family member” means a child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in- law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law (including adoptive
relationships), any individual sharing your household (other than a tenant or
employee), a trust in which one or more of these individuals have more than 50%
of the beneficial interest, a foundation in which you or one or more of these
persons control the management of assets, and any entity in which you or one or
more of these persons own more than 50% of the voting interest. In addition, if
you are a U.S. taxpayer and this Option is designated as a NSO in the Notice of
Grant, then the Committee may, in its sole discretion, allow you to transfer
this Option to your spouse or former spouse pursuant to a domestic relations
order in settlement of marital property rights. The Committee will allow you to
transfer this Option only if both you and the transferee(s) execute the forms
prescribed by the Committee, which include the consent of the transferee(s) to
be bound by this Agreement.
This Option may not be transferred in any manner other than by will or by the
laws of descent or distribution or court order and may be exercised during the
lifetime of you only by you, your guardian, or legal representative, as
permitted in the Plan and applicable local laws. The terms of the Plan and this
Agreement shall be binding upon the executors, administrators, heirs, successors
and assigns of you.
6.Term of Option. This Option shall in any event expire on the expiration date
set forth in the Notice of Grant, which date is 10 years after the grant date
(five years after the grant date if this Option is designated as an ISO in the
Notice of Grant and Section 5.3 of the Plan applies).
7.Tax Consequences. You should consult a tax adviser for tax consequences
relating to this Option in the jurisdiction in which you are subject to tax. YOU
SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE
SHARES.
(a)    Exercising the Option. You will not be allowed to exercise this Option
unless you make arrangements acceptable to the Company to pay any withholding of
Tax-Related Items.
(b)    Notice of Disqualifying Disposition of ISO Shares. If you sell or
otherwise dispose of any of the Shares acquired pursuant to an ISO on or before
the later of (i) two years after the grant date, or (ii) one year after the
exercise date, you shall immediately notify the Company in writing of such
disposition. You agree that you may be subject to income tax withholding by the
Company on the compensation income recognized from such early disposition of ISO
Shares by payment in cash or out of the current compensation paid to you.
8.Responsibility for Taxes. Regardless of any action the Company or, if
different, your actual employer (the “Employer”) takes with respect to any or
all income tax, social insurance contributions, payroll tax, fringe benefits
tax, payment on account or other tax-related withholding (“Tax-Related Items”),
you acknowledge that the ultimate liability for all Tax-Related Items legally
due by you is and remains your responsibility and that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of this Option, including
the grant, vesting or exercise of this Option, the subsequent sale of Shares
acquired pursuant to such exercise and the receipt of any dividends; and (2) do
not commit to structure the terms of the grant or any aspect of this Option to
reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. You acknowledge that if you are subject to Tax-Related
Items in more than one jurisdiction, the Company and/or the Employer may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.


3
        

--------------------------------------------------------------------------------




Prior to exercise of the Option, you shall pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all Tax-Related Item
withholding and payment on account obligations of the Company and/or the
Employer. In this regard, you authorize the Company and/or the Employer, and
their respective agents, at their discretion, to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by the Company and/or the Employer. With the Company’s
consent, these arrangements may also include, if permissible under local law,
(a) withholding Shares that otherwise would be issued to you when you exercise
this Option, provided that the Company only withholds the amount of Shares
necessary to satisfy the minimum statutory withholding amount, (b) having the
Company withhold taxes from the proceeds of the sale of the Shares, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf and pursuant to this authorization), (c) your payment of a cash
amount, or (d) any other arrangement approved by the Company; all under such
rules as may be established by the Committee and in compliance with the
Company’s Insider Trading Policy and 10b5-1 Trading Plan Policy, if applicable;
provided, however, that if you are a Section 16 officer of the Company under the
Exchange Act, then the Committee (as constituted in accordance with Rule 16b-3
under the Exchange Act) shall establish the method of withholding from
alternatives (a)-(d) above, and the Committee shall establish the method prior
to the taxable or withholding event. The Fair Market Value of these Shares,
determined as of the effective date of the Option exercise, will be applied as a
credit against the Tax-Related Items.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the Shares equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, you
are deemed to have been issued the full number of Shares subject to the vested
RSUs, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items.
Finally, you agree to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of your participation in the Plan or your purchase of Shares that
cannot be satisfied by the means previously described. You acknowledge that the
Company has no obligation to deliver Shares to you until you have satisfied the
obligations in connection with the Tax-Related Items as described in this
Section.
9.Nature of Grant. In accepting this Option, you acknowledge, understand and
agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, suspended or terminated by the Company at any
time, to the extent permitted by the Plan;
(b)    the grant of this Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of stock options, or
benefits in lieu of stock options, even if stock options have been granted in
the past;
(c)    all decisions with respect to future stock options or other grants, if
any, will be at the sole discretion of the Company;
(d)    you are voluntarily participating in the Plan;
(e)    this Option and any Shares acquired under the Plan, and the income and
value of same, are not intended to replace any pension rights or compensation;
(f)    this Option and any Shares acquired under the Plan, and the income and
value of same, are not part of normal or expected compensation for purpose of
calculating any severance, resignation,


4
        

--------------------------------------------------------------------------------








termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or payments or welfare
benefits or similar payments;
(g)    unless otherwise agreed with the Company, this Option and any Shares
acquired under the Plan, and the income and value of same, are not granted as
consideration for, or in connection with, any Service you may provide as a
director of any Parent, Subsidiary or Affiliate;
(h)    the future value of the Shares underlying this Option is unknown,
indeterminable, and cannot be predicted with certainty;
(i)    if the underlying Shares do not increase in value, this Option will have
no value;
(j)    if you exercise this Option and acquire Shares, the value of such Shares
may increase or decrease in value, even below the Exercise Price;
(k)    no claim or entitlement to compensation or damages shall arise from
forfeiture of this Option resulting from the termination of your Service (for
any reason whatsoever, whether or not later found to be invalid or in breach of
labor laws in the jurisdiction where you are employed or engaged or the terms of
your employment or service agreement, if any), and in consideration of the grant
of this Option to which you are otherwise not entitled, you irrevocably agree
never to institute any claim against the Company, the Employer or any Parent,
Subsidiary or Affiliate, waive your ability, if any, to bring any such claim,
and release the Company, the Employer or any Parent, Subsidiary or Affiliate
from any such claim; if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, you shall be deemed irrevocably to have agreed not to pursue such claim
and agree to execute any and all documents necessary to request dismissal or
withdrawal of such claim; and
(l)    if you are providing Service outside the United States, neither the
Employer, the Company nor any Parent, Subsidiary or Affiliate shall be liable
for any foreign exchange rate fluctuation between your local currency and the
United States Dollar that may affect the value of this Option or of any amounts
due to you pursuant to the exercise of this Option or the subsequent sale of any
Shares acquired upon exercise.
10.Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other Option grant materials by and
among, as applicable, the Employer, the Company and any Parent, Subsidiary or
Affiliate for the exclusive purpose of implementing, administering and managing
your participation in the Plan.
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares or
directorships held in the Company, details of all stock options or any other
entitlement to shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.
You understand that Data will be transferred to third parties in connection with
the implementation, administration and management of the Plan. You understand
that the recipients of Data may be located in the United States or elsewhere,
and that the recipient’s country (e.g., the United States) may have different
data privacy laws and protections than your country. You understand that if you
reside outside the United States, he or she may request a list with the names
and addresses of any potential recipients of Data by


5
        

--------------------------------------------------------------------------------




contacting your local human resources representative. You authorize the Company
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer Data, in electronic or other form, for the
sole purposes of implementing, administering and managing your participation in
the Plan. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understands
that if you reside outside the United States, you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your Service status and career with the Employer will
not be adversely affected; the only consequence of refusing or withdrawing your
consent is that Company would not be able to grant you stock options or other
equity awards or administer or maintain such awards. Therefore, you understand
that refusing or withdrawing your consent may affect your ability to participate
in the Plan. For more information on the consequences of your refusal to consent
or withdrawal of consent, you understand that you may contact your local human
resources representative.
11.Acknowledgement. The Company and you agree that this Option is granted under
and governed by the Notice of Grant, this Agreement and the provisions of the
Plan (incorporated herein by reference). You: (i) acknowledge receipt of a copy
of the Plan prospectus, (ii) represent that you have carefully read and are
familiar with the provisions in the grant documents, and (iii) hereby accept
this Option subject to all of the terms and conditions set forth in this
Agreement and those set forth in the Plan and the Notice of Grant. You hereby
agree to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the Plan, the
Notice of Grant and this Agreement.
12.Consent to Electronic Delivery and Acceptance of All Plan Documents and
Disclosures. By your acceptance of this Option, you consent to the electronic
delivery of the Notice of Grant, this Agreement, account statements, Plan
prospectuses required by the SEC, U.S. financial reports of the Company, and all
other documents that the Company is required to deliver to its stockholders
(including, without limitation, annual reports and proxy statements) or other
communications or information related to this Option. Electronic delivery may
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other delivery determined at the Company’s discretion. You
acknowledge that you may receive from the Company a paper copy of any documents
delivered electronically at no cost if you contact the Company by telephone,
through a postal service or electronic mail at stockadmin@fitbit.com. You
further acknowledge that you will be provided with a paper copy of any documents
delivered electronically if electronic delivery fails; similarly, you understand
that you must provide on request to the Company or any designated third party a
paper copy of any documents delivered electronically if electronic delivery
fails. You agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company. Also, you understand that your consent may be revoked or changed,
including any change in the electronic mail address to which documents are
delivered (if you have provided an electronic mail address), at any time by
notifying the Company of such revised or revoked consent by telephone, postal
service or electronic mail at stockadmin@fitbit.com. Finally, you understand
that you are not required to consent to electronic delivery.
13.Compliance with Laws and Regulations. The exercise of this Option will be
subject to and conditioned upon compliance by the Company and you with all
applicable state, federal and foreign laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer, which compliance the Company shall, in its absolute
discretion, deem necessary or advisable. You understand that the Company is
under no obligation to register or qualify the Common Stock with any state,
federal or foreign securities commission or to seek approval or clearance from
any governmental authority for the issuance or sale of the Shares. Further, you
agree that the Company shall have unilateral authority to amend the Plan and
this Agreement without your consent to the extent necessary to comply with
securities


6
        

--------------------------------------------------------------------------------




or other laws applicable to issuance of Shares. Finally, the Shares issued
pursuant to this Agreement shall be endorsed with appropriate legends, if any,
determined by the Company.
14.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.
15.Governing Law; Venue. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law. For purposes of
litigating any dispute that may arise directly or indirectly from the Plan, the
Notice of Grant and this Agreement, the parties hereby submit and consent to
litigation in the exclusive jurisdiction of the State of California and agree
that any such litigation shall be conducted only in the courts of California in
San Francisco County or the federal courts of the United States for the Northern
District of California and no other courts.
16.Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of this Agreement shall be enforceable in accordance with its terms.
17.No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent, Subsidiary or Affiliate of the Company, to terminate your Service, for
any reason, with or without Cause.
18.Adjustment. In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of Shares covered by this Option and the
Exercise Price per Share may be adjusted pursuant to the Plan.
19.Lock-Up Agreement. In connection with the initial public offering of the
Company’s securities and upon request of the Company or the underwriters
managing any underwritten offering of the Company’s securities, you hereby agree
not to sell, make any short sale of, loan, grant any Option for the purchase of,
or otherwise dispose of any securities of the Company however and whenever
acquired (other than those included in the registration) without the prior
written consent of the Company or such underwriters, as the case may be, for
such period of time (not to exceed one hundred eighty (180) days) from the
effective date of such registration as may be requested by the Company or such
managing underwriters and to execute an agreement reflecting the foregoing as
may be requested by the underwriters at the time of the public offering;
provided however that, if during the last seventeen (17) days of the restricted
period the Company issues an earnings release or material news or a material
event relating to the Company occurs, or prior to the expiration of the
restricted period the Company announces that it will release earnings results
during the sixteen (16)-day period beginning on the last day of the restricted
period, then, upon the request of the managing underwriter, to the extent
required by any FINRA rules, the restrictions imposed by this Section shall
continue to apply until the end of the third trading day following the
expiration of the fifteen (15)-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event. In no
event will the restricted period extend beyond two hundred sixteen (216) days
after the effective date of the registration statement.
20.Award Subject to Company Clawback or Recoupment. To the extent permitted by
applicable law, the Option shall be subject to clawback or recoupment pursuant
to any clawback or recoupment policy adopted by the Board or required by law
during the term of your employment or other Service that


7
        

--------------------------------------------------------------------------------




is applicable to you. In addition to any other remedies available under such
policy, applicable law may require the cancellation of your Option (whether
vested or unvested) and the recoupment of any gains realized with respect to
your Option.
21.Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice of Grant constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments or negotiations concerning this
Option are superseded. No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, shall be effective unless in
writing and signed by the parties to this Agreement. The failure by either party
to enforce any rights under this Agreement shall not be construed as a waiver of
any rights of such party.
22.Insider Trading Restrictions/Market Abuse Laws. You acknowledge that you may
be subject to insider trading restrictions and/or market abuse laws, which may
affect your ability to acquire or sell the Shares or rights to Shares under the
Plan during such times as you are considered to have “inside information”
regarding the Company (as defined by the laws in your country). Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. You acknowledge that it is your responsibility to comply with any
applicable restrictions, and you are advised to speak to your personal advisor
on this matter.
23.Language. If you have received this Agreement or any other document related
to the Plan translated into a language other than English and if the meaning of
the translated version is different than the English version, the English
version will control.
24.Appendix. Notwithstanding any provisions in this Agreement, this Option shall
be subject to any special terms and conditions set forth in any Appendix hereto
for your country. Moreover, if you relocate to one of the countries included in
the Appendix, the special terms and conditions for such country will apply to
you, to the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Appendix constitutes part of this Agreement.
25.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on this Option and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require you
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
26.Waiver. You acknowledge that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by you or any
other Participant.
BY ACCEPTING THIS OPTION, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.


8
        

--------------------------------------------------------------------------------






APPENDIX TO
GLOBAL STOCK OPTION AGREEMENT


FITBIT, INC. 2015
EQUITY INCENTIVE PLAN
Capitalized terms, unless explicitly defined in this Appendix, shall have the
meanings given to them in the Global Stock Option Agreement, the Notice of Grant
or in the Plan.
Terms and Conditions
This Appendix includes special terms and conditions that govern this Option if
you reside and/or work in one of the countries listed below. If you are a
citizen or resident (or are considered as such for local law purposes) of a
country other than the country in which you are currently residing and/or
working, or if you transfer to another country after receiving this Option, the
Company shall, in its discretion, determine to what extent the special terms and
conditions contained herein shall be applicable to you.
Notifications
This Appendix also includes information regarding securities, exchange control,
tax and certain other issues of which you should be aware with respect to your
participation in the Plan. The information is based on the securities, exchange
control, tax and other laws in effect in the respective countries as of May
2015. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that you not rely on the information contained
herein as the only source of information relating to the consequences of your
participation in the Plan because the information may be out of date at the time
you exercise this Option or at the time you sell any Shares acquired under the
Plan. In addition, the information is general in nature and may not apply to
your particular situation, and the Company is not in a position to assure you of
any particular result. Therefore, you are advised to seek appropriate
professional advice as to how the relevant laws in your country may apply to
your individual situation.
If you are a citizen or resident (or are considered as such for local tax
purposes) of a country other than the country in which you are currently
residing and/or working, or if you transfer to another country after the grant
of this Option, the information contained herein may not be applicable to you in
the same manner.


1
    

--------------------------------------------------------------------------------





AUSTRALIA
Terms and Conditions
Breach of Law. Notwithstanding anything to the contrary in the Plan or the
Option Agreement, you will not be entitled to, and shall not claim any benefit
(including without limitation a legal right) under the Plan if the provision of
such benefit would give rise to a breach of Part 2D.2 of the Corporations Act
2001 (Cth), any other provision of that Act, or any other applicable statute,
rule or regulation which limits or restricts the giving of such benefits.
Further, the Employer is under no obligation to seek or obtain the approval of
its stockholders in a general meeting for the purpose of overcoming any such
limitation or restriction.
Notifications
Securities Law Information. If you acquire Shares under the Plan and offer such
Shares for sale to a person or entity resident in Australia, the offer may be
subject to disclosure requirements under Australian law. You should obtain legal
advice regarding the disclosure obligations prior to making any such offer.
Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding AUD10,000 and for international fund transfers. If an
Australian bank is assisting with the transaction, the bank will file the report
on your behalf.
BELARUS
Terms and Conditions
Exercise of Option. The following provision supplements Sections 3 and 4 of the
Global Stock Option Agreement:
Unless otherwise determined by the Committee, to exercise this Option, you must
pay the Exercise Price by a cashless sell-all exercise method using a licensed
securities broker acceptable to the Company, such that all Exercised Shares will
be sold immediately upon exercise (i.e., a “same day sale”) and the proceeds of
sale, less the Exercise Price, any Tax-Related Items withholding and broker’s
fees and commissions, will be remitted to you. You shall not be permitted to
hold Shares following the exercise of this Option. In the event that your
Service terminates, the unvested portion of this Option will be forfeited and
you must exercise the vested portion of this Option within such time set forth
in the Notice of Grant and the Agreement.
Exchange Control Acknowledgement. You agree to comply with any exchange control
requirements arising out of the exercise of this Option and the sale of Shares,
including any requirement to obtain a permit from the National Bank of the
Republic of Belarus (the “National Bank”) to exercise this Option. To obtain the
permit, you may be required to submit certain documents to the National Bank,
including: (i) an application in a prescribed form; (ii) a copy of a personal
identification document; (iii) information on the Shares to be acquired (e.g.,
type, number, par value, name of the issuer); and (iv) a copy of the Agreement.
Please note that exchange control regulations in Belarus are subject to change.
You should consult with your personal legal advisor regarding any exchange
control obligations that you may have prior to exercising this Option or
receiving proceeds from the sale of Shares acquired under the Plan.


BRAZIL
Terms and Conditions


2
    

--------------------------------------------------------------------------------





Compliance with Law. By accepting this Option, you acknowledge your agreement to
comply with applicable Brazilian laws and to pay any and all applicable
Tax-Related Items associated with this Option, the sale of Shares acquired under
the Plan and the receipt of any dividends.
Notifications
Exchange Control Information. Brazilian residents are required to submit an
annual declaration of assets and rights held outside of Brazil to the Central
Bank of Brazil if the aggregate value of such assets and rights is equal to or
greater than US$100,000. Assets and rights that must be reported include Shares
acquired under the Plan.
Tax on Financial Transaction (IOF). Payments to foreign countries (including the
payment of the Exercise Price) and repatriation of funds into Brazil and the
conversion of BRL to USD associated with such fund transfers may be subject to
the Tax on Financial Transactions. It is your responsibility to comply with any
applicable Tax on Financial Transactions arising from your participation in the
Plan.
CANADA
Terms and Conditions
Method of Payment. The following provision supplements Section 4 of the Global
Stock Option Agreement:
Due to regulatory considerations in Canada, you are prohibited from surrendering
Shares that you already own or attesting to the ownership of Shares to pay the
Exercise Price or any Tax-Related Items in connection with this Option.
Termination Date. The following provisions replace Section 2(c) of the Global
Stock Option Agreement in its entirety:
For purposes of this Option, your Service will be considered terminated as of
the date that is the earliest of (i) the date on which your Service is
terminated, (ii) the date on which you receive notice of termination of your
Service, and (iii) the date on which you are no longer actively providing
Services to the Company or the Employer, regardless of any notice period or
period of pay in lieu of such notice required under applicable employment law.
The Committee shall have the exclusive discretion to determine when your active
provision of services is terminated for purposes of this Option (including
whether you may still be considered actively employed while on a leave of
absence).
The following terms and conditions apply if you are a Quebec resident:
Language. The parties acknowledge that it is their express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.
Les parties reconnaissent avoir expressement souhaité que la convention
[“Agreement”], ainsi que tous les documents, avis et procédures judiciaries,
éxecutés, donnés ou intentés en vertu de, ou lié, directement ou indirectement à
la présente convention, soient rédigés en langue anglaise.
Data Privacy. You hereby authorize the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
You further authorize the Company and any Subsidiary or Affiliate and the
Committee to disclose and discuss the Plan with their advisors and to record all
relevant information and keep such information in your employee file.




3
    

--------------------------------------------------------------------------------







Notifications
Foreign Asset/Account Reporting Information. Canadian residents are required to
report to the tax authorities any foreign property held outside of Canada
(including this Option, Shares) on form T1135 (Foreign Income Verification
Statement) if the total cost of such foreign property exceeds C$100,000 at any
time during the calendar year. The unvested portion of this Option also must be
reported (generally at nil cost) on Form 1135 if the C$100,000 threshold is
exceeded due to other foreign property you hold. The Form T1135 must be filed at
the same time you file your annual tax return. You should consult your personal
legal advisor to ensure compliance with applicable reporting obligations.
CHINA
Terms and Conditions
The following terms and conditions apply to you only if you are subject to the
exchange control restrictions and regulations in China, including the
requirements imposed by the State Administration of Foreign Exchange (“SAFE”),
as determined by the Company in its sole discretion.
Exercise of Option. The following provisions supplement Section 3 of the Global
Stock Option Agreement:
Notwithstanding any provision of the Plan, the Agreement and the Notice of
Grant, this Option shall not vest nor be exercisable until all necessary
exchange control and other approvals from the SAFE or its local counterpart have
been received by the Company or its Chinese Subsidiary under applicable exchange
control rules with respect to the Plan and the awards thereunder.
Cashless Exercise Restriction. The following provisions supplement Section 4 of
the Global Stock Option Agreement:
Notwithstanding anything to the contrary in the Agreement, due to legal
restrictions in China, you will be required to pay the Exercise Price by a
cashless sell-call exercise through a licensed securities broker acceptable to
the Company, such that all Shares subject to this Option will be sold
immediately upon exercise (i.e., a “same day sale”) and the proceeds of sale,
less the Exercise Price, any Tax-Related Items and broker’s fees or commissions,
will be remitted to you in accordance with any applicable exchange control laws
and regulations including but not limited to the restrictions set forth in this
Appendix for China below under “Exchange Control Requirements.” The Company
reserves the right to provide you with additional methods of exercise depending
on the development of local law.
Exchange Control Requirements.  By accepting this Option, you understand and
agree that, pursuant to local exchange control requirements, you will be
required to repatriate the cash proceeds from the immediate sale of the Shares
issued upon the exercise of this Option to China. You further understand that,
under local law, such repatriation of cash proceeds may need to be effectuated
through a special exchange control account established by the Company and/or its
Parent, Subsidiary or Affiliate, and you hereby consent and agree that any
proceeds from the sale of any Shares you acquire may be transferred to such
special account prior to being delivered to you. You further agree to comply
with any other requirements that may be imposed by the Company in the future in
order to facilitate compliance with exchange control requirements in China.
The proceeds may be paid to you in U.S. dollars or in local currency, at the
Company’s discretion. If the proceeds are paid in U.S. dollars, you understand
and agree that you will be required to set up a U.S. dollar bank account in
China (if you do not already have one) so that the proceeds may be deposited
into this account. If the proceeds are paid in local currency, you further
understand and agree that the Company or its Parent, Subsidiary or Affiliate is
under no obligation to secure any particular exchange conversion rate and there
may be delays in converting the cash proceeds to local currency due to exchange
control restrictions.


4
    

--------------------------------------------------------------------------------









You agree to bear any currency fluctuation risk between the time the cash
proceeds are received and the time the cash proceeds are distributed to you
through the special account described above.
You further agree to comply with any other requirements that may be imposed by
the Company in the future to facilitate compliance with China exchange control
requirements.
Notifications
Exchange Control Information. Chinese residents may be required to report to
SAFE all details of their foreign financial assets and liabilities, as well as
details of any economic transactions conducted with non-Chinese residents.
FRANCE
Terms and Conditions
Language Consent. By accepting this Option, you confirm having read and
understood the documents relating to this Option (e.g., the Plan and the
Agreement and the Notice of Grant) which were provided in the English language.
You accordingly accept the terms of those documents.
Consentement a la Langue. En signant et renvoyant cet Accord, ou par acceptant
autrement l’Accord, le Titulaire de l’Option confirme ainsi avoir lu et compris
les documents relatifs à l’Option, (c’est-à-dire, Le Plan et cet Accord) qui ont
été fournis en langue anglaise. Le Titulaire de l’Option accepte les termes de
ces documents en connaissance de cause.
Notifications
Foreign Asset/Account Reporting Information. French residents are required to
report all foreign accounts (whether open, current or closed) to the French tax
authorities when filing their annual tax returns. You should consult your
personal advisor to ensure compliance with applicable reporting obligations.
GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). In case of payments in
connection with the sale of Shares acquired under the Plan or the receipt of any
cash dividends, the report must be filed electronically by the fifth day of the
month following the month in which the payment was received. The form of report
(Allgemeine Meldeportal Statistik) can be accessed via the Bundesbank’s website
(www.bundesbank.de) and is available in both German and English.
HONG KONG
Terms and Conditions
Sale of Shares. You agree that, in the event that any portion of this Option
becomes vested and is exercisable prior to the six-month anniversary of the Date
of Grant, you will not sell any Shares acquired upon exercise of this Option
prior to the six-month anniversary of the Date of Grant. This Option and Shares
purchased under the Plan are accepted as a personal investment.


5
    

--------------------------------------------------------------------------------





Nature of Grant. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”). Notwithstanding the foregoing, if the Plan is deemed
to constitute an occupational retirement scheme for the purposes of ORSO, this
Option shall be void.
Notifications
Securities Law Information. WARNING: The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. You should exercise caution
in relation to the offer. Neither the grant of this Option nor the issuance of
Shares upon exercise of this Option constitutes a public offering of securities
under Hong Kong law and is available only to Employees, Non-Employee Directors
and Consultants. The Agreement, including this Appendix, the Plan and other
incidental communication materials distributed in connection with this Option
(i) have not been prepared in accordance with and are not intended to constitute
a “prospectus” for a public offering of securities under the applicable
securities legislation in Hong Kong and (ii) are intended only for the personal
use of each eligible Employee, Non-Employee Director or Consultant and may not
be distributed to any other person. If you have questions regarding the contents
of the Agreement, including this Appendix or the Plan, you should obtain
independent professional advice.
INDIA
Terms and Conditions
Exercise of Option. The following provisions supplement Section 4 of the Global
Stock Option Agreement:
Notwithstanding any provision of the Plan, the Agreement and the Notice of
Grant, due to legal restrictions in India, you will not be permitted to pay the
Exercise Price through any form of payment whereby some, but not all, of the
Shares purchased upon exercise of this Option are sold to pay the Exercise
Price.  However, you will be permitted to pay the Exercise Price through any
other form of payment set forth in the Agreement.  Further, the Company reserves
the right to allow additional forms of payment to you depending on the
development of local law.
Notifications
Exchange Control Information. Indian residents are required to repatriate to
India any proceeds from the sale of Shares acquired under the Plan within 90
days of receipt and any dividends within 180 days of payment. Indian residents
subject to these repatriation obligations should obtain a foreign inward
remittance certificate (“FIRC”) or other similar form from the bank where they
deposit the funds and should maintains the FIRC or other form as evidence of the
repatriation of funds in the event the Reserve Bank of India or their employer
request proof of repatriation.
Foreign Asset/Account Reporting Information. Indian residents are required to
declare any foreign bank accounts and any foreign financial assets (including
Shares held outside India) on their annual tax returns.  You are solely
responsible for complying with this reporting obligation and should speak to
your personal tax advisor to the extent you have questions in this regard.


IRELAND
Notifications
Director Notification Obligation. Directors, shadow directors and secretaries of
the Company’s Irish Parents, Subsidiaries or Affiliates are subject to certain
notification requirements under the Irish Companies Act. Directors, shadow
directors and secretaries must notify the Irish Parents, Subsidiaries or
Affiliates in


6
    

--------------------------------------------------------------------------------







writing of their interest in the Company (e.g., this Option, Shares, etc.) and
the number and class of Shares or rights to which the interest relates within
five business days of the acquisition or disposal of Shares or within five
business days of becoming aware of the event giving rise to the notification.
This disclosure requirement also applies to any rights or Shares acquired by the
director’s spouse or children (under the age of 18).
Starting June 1, 2015, new legislation is expected to take effect, and once in
effect, the obligation described above will not apply if the director's interest
in the Company represents one percent or less of the Company’s share capital or
does not carry the right to vote.
ITALY
Terms and Conditions
Exercise of Option. The following provisions supplement Sections 3 and 4 of the
Global Stock Option Agreement:
Unless otherwise determined by the Committee, to exercise this Option, you must
pay the Exercise Price by a cashless exercise method. Under the cashless
exercise method, you must use a licensed securities broker acceptable to the
Company, such that all Exercised Shares will be sold immediately upon exercise
(i.e., a “same day sale”) and the proceeds of sale, less the Exercise Price, any
Tax-Related Items and broker’s fees and commissions, will be remitted to you.
The Company reserves the right to make additional forms of exercise available to
you should they be available under Italian securities law.
Data Privacy. The following provisions replace Section 10 of the Global Stock
Option Agreement in its entirety:
You understand that the Employer, the Company, its Parent and any Subsidiaries
or Affiliates may hold certain personal information about you, including your
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares or
directorships that you hold in the Company, details of all options or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor (“Data”), for the exclusive purpose of implementing,
administering and managing your participation in the Plan.
You also understand that providing the Company with Data is necessary for the
performance of the Plan and that your refusal to provide Data would make it
impossible for the Company to perform its contractual obligations and may affect
your ability to participate in the Plan. The Controller of personal data
processing is Fitbit, Inc., with its principal operating offices at 405 Howard
Street, San Francisco, CA 94105 USA, and its representative in Italy is Fitbit
Limited, Ufficio Di Rappresentanza, Via Paolo Barison, 42 Roma (RM) Cap 00142,
Italy.
You understand that Data will not be publicized, but it may be transferred to
banks, other financial institutions or brokers involved in the management and
administration of the Plan. You further understand that the Company, its Parent
and any Subsidiaries or Affiliates will transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
your participation in the Plan, and that the Company and/or its Parent,
Subsidiaries or Affiliates may each further transfer Data to third parties
assisting the Company in the implementation, administration and management of
the Plan, including any requisite transfer to a broker or another third party
with whom you may elect to deposit any Shares acquired under the Plan. Such
recipients may receive, possess, use, retain and transfer Data in electronic or
other form, for the purposes of implementing, administering and managing your
participation in the Plan. You understand that these recipients may be located
in the European Economic Area, or elsewhere, such as the United States. Should
the Company exercise its discretion in suspending all necessary legal
obligations


7
    

--------------------------------------------------------------------------------





connected with the management and administration of the Plan, you understand
that the Company will delete Data as soon as it has accomplished all the
necessary legal obligations connected with the management and administration of
the Plan.
You understand that Data processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data are collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.
The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require your consent
thereto as the processing is necessary to performance of contractual obligations
related to implementation, administration and management of the Plan. You
understand that, pursuant to Section 7 of the Legislative Decree no. 196/2003,
you have the right to, including but not limited to, access, delete, update, ask
for rectification of Data and cease, for legitimate reason, any processing of
Data. Furthermore, you are aware that Data will not be used for direct marketing
purposes. In addition, Data provided may be reviewed and questions or complaints
can be addressed by contacting your local human resources department.
Plan Document Acknowledgment. By accepting this Option, you acknowledge that you
have received a copy of the Plan, the Agreement, the Notice of Grant and this
Appendix and reviewed the Plan, the Agreement, the Notice of Grant and this
Appendix in their entirety and fully accept all provisions thereof. You further
acknowledge that you have read and specifically and expressly approve the
following provisions of the Agreement: (i) Responsibility for Taxes; (ii)
Non-Transferability of Option; (iii) Language; (iv) Governing Law; Venue; (v)
the Terms and Conditions in this Appendix, as well as the Data Privacy section
included in this Appendix.
Notifications
Foreign Asset/Account Reporting Information. Italian residents who, at any time
during the fiscal year, hold foreign financial assets (such as cash, Shares or
this Option) which may generate income taxable in Italy are required to report
such assets on their annual tax returns or on a special form if no tax return is
due. The same reporting duties apply to Italian residents who are beneficial
owners of the foreign financial assets pursuant to Italian money laundering
provisions, even if they do not directly hold the foreign asset abroad. You
should consult your personal legal advisor to ensure compliance with applicable
reporting requirements.
JAPAN
Notifications
Exchange Control Information. If you acquire Shares valued at more than ¥100
million in a single transaction, you must file a Securities Acquisition Report
with the Ministry of Finance (the “MOF”) through the Bank of Japan within 20
days of the acquisition.
In addition, if you pay more than ¥30 million in a single transaction for the
purchase of Shares when you exercise this Option, you must file a Payment Report
with the MOF through the Bank of Japan within 20 days of the date that the
payment is made. The precise reporting requirements vary depending on whether or
not the relevant payment is made through a bank in Japan. Please note that a
Payment Report is required independently from a Securities Acquisition Report.
Therefore, you must file both a Payment Report and a Securities Acquisition
Report if the total amount that you pay in a single transaction for exercising
this Option and purchasing Shares exceeds ¥100 million.
Foreign Asset/Account Reporting Information. You will be required to report
details of any assets held outside of Japan as of December 31 (including the
Shares acquired under the Plan), to the extent such assets


8
    

--------------------------------------------------------------------------------







have a total net fair market value exceeding ¥50 million. Such report will be
due by March 15 each year. You should consult with your personal tax advisor as
to whether the reporting obligation applies to you and whether you will be
required to report details of your outstanding Option, as well as the Shares, in
the report.
KOREA
Notifications
Exchange Control Information. To remit funds out of Korea to exercise this
Option by a cash-exercise method, you must obtain a confirmation of the
remittance by a foreign exchange bank in Korea. This is an automatic procedure
(i.e., the bank does not need to approve the remittance and the process should
not take more than a single day). You likely will need to present the bank
processing the transaction supporting documentation evidencing the nature of the
remittance.
If you realize US$500,000 or more from the sale of Shares or the receipt of any
dividends in a single transaction, Korean exchange control laws require you to
repatriate the proceeds to Korea within 18 months of the sale or receipt of such
proceeds.
Foreign Asset/Account Reporting Information. Korean residents must declare all
foreign financial accounts (i.e., non-Korean bank accounts, brokerage accounts,
etc.) to the Korean tax authority and file a report with respect to such
accounts if the value of such accounts exceeds KRW 1 billion (or an equivalent
amount in foreign currency).  You should consult with your personal tax advisor
to determine your personal reporting obligations.
NORWAY
There are no country-specific provisions.
PHILIPPINES
Terms and Conditions
Securities Law Acknowledgment. You acknowledge that you are not permitted to
sell Shares acquired under the Plan within the Philippines; any sale of Shares
shall take place outside of the Philippines through a U.S. broker appointed by
the Company (or such other broker to whom you may transfer the Shares), provided
that such sale takes place through the facilities of the stock exchange on which
the Common Stock is listed.
RUSSIA
Terms and Conditions
U.S. Transaction. You understand that the acceptance of this Option results in
an agreement between you and the Company that is completed in the United States
and that the Agreement is governed by the laws of the State of Delaware, without
giving effect to the conflict of law principles thereof. Upon exercise of this
Option, any Shares to be issued to you shall be held or delivered to you in the
United States and in no event will such Shares be delivered to you in Russia.
You acknowledge that you are not permitted to sell or otherwise transfer Shares
directly to other individuals in Russia, nor are you permitted to bring any
certificates representing the Shares into Russia (if such certificates are
actually issued).
Exercise of Option. The following provisions supplement Section 4 of the Global
Stock Option Agreement:




9
    

--------------------------------------------------------------------------------







Depending on the development of local regulatory requirements, the Company
reserves the right to restrict you to the cashless sell-all method of exercise,
whereby all Exercised Shares will be sold immediately upon exercise and the
sales proceeds, less the Exercise Price, any Tax-Related Items and broker’s fees
or commissions, will be remitted to you in accordance with any applicable laws
and regulations. If the Company restricts you to the cashless-sell-all method of
exercise, you will not be permitted to hold Shares after exercise.
Data Privacy. You hereby acknowledge that you have read and understood the terms
regarding collection, processing and transfer of Data contained in Section 10 of
the Agreement and, by participating in the Plan, you agree to such terms. In
this regard, upon request of the Company or the Employer, you agree to provide
an executed data privacy consent form to the Employer or the Company (or any
other agreements or consents that may be required by the Employer or the
Company) that the Company and/or the Employer may deem necessary to obtain under
the data privacy laws in Russia, either now or in the future. You understand
that you will not be able to participate in the Plan if you fail to execute any
such consent or agreement.
Notifications
Securities Law Information. The Agreement, the Notice of Grant, the Plan and all
other materials that you may receive regarding participation in the Plan do not
constitute advertising or an offering of securities in Russia. Absent any
requirement under local law, the issuance of securities pursuant to the Plan has
not and will not be registered in Russia. Therefore, the securities described in
any Plan-related documents may not be used for offering or public circulation in
Russia.
Exchange Control Information. You may be subject to certain exchange control
obligations under which any cash proceeds you receive related to the Shares
(such as proceeds from the sale of the Shares, but not including dividends on
Shares) must be repatriated to Russia within a reasonably short period after
receipt. Such cash amounts may be required to be initially credited to you
through a foreign currency account opened in your name at an authorized bank in
Russia. After the funds are initially received in Russia, they may be able to be
further remitted to a foreign bank subject to the following limitations: (i) the
foreign account may be opened only for individuals; (ii) the foreign account may
not be used for business activities; and (iii) the Russian tax authorities must
be given notice about the opening/closing of each foreign account within one
month of the account opening/closing. You should contact your bank in Russia and
consult with your personal legal advisor to confirm the application of the
exchange control rules to this Option prior to exercising this Option.
Significant penalties may apply in the case of non-compliance with the exchange
control requirements and exchange control requirements are subject to change.
Labor Law Information. If you continue to hold Shares acquired at exercise of
this Option after an involuntary termination of your Service, you may not be
eligible to receive unemployment benefits in Russia.
Anti-Corruption Law Information. Certain individuals who hold public office in
Russia, as well as their spouses and dependent children, are prohibited from
opening or maintaining foreign brokerage or bank accounts and holding any
securities, whether acquired directly or indirectly in a foreign company
(including Shares acquired under the Plan). You should consult with your
personal legal advisor to determine whether this law applies to you.
SINGAPORE
Notifications
Securities Law Information. This Option is being granted pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been lodged or
registered as a prospectus with the Monetary Authority of Singapore. You should
note that this Option is subject to section 257 of the SFA and you will not be
able to make (i) any subsequent sale


10
    

--------------------------------------------------------------------------------





of the Shares in Singapore or (ii) any offer of such subsequent sale of the
Shares subject to the Option in Singapore, unless such sale or offer in is made
pursuant to the exemptions under Part XIII Division 1 Subdivision (4) (other
than section 280) of the SFA.
Chief Executive Officer and Director Notification Obligation. If you are a chief
executive officer, director, associate director or shadow director1 of a
Singapore Subsidiary or Affiliate, you must notify the Singapore Subsidiary or
Affiliate in writing of an interest (e.g., this Option, Shares, etc.) in the
Company or any Subsidiary or Affiliate within two business days of (i) acquiring
or disposing of such interest, (ii) any change in a previously disclosed
interest (e.g., sale of Shares), or (iii) becoming a chief executive officer,
director, associate director or shadow director.
SPAIN
Terms and Conditions
Nature of Grant. The following provisions supplement Section 9 of the Global
Stock Option Agreement:
In accepting this Option, you consent to participation in the Plan and
acknowledge that you have received a copy of the Plan.
Further, you understand that the Company has unilaterally, gratuitously and in
its sole discretion decided to grant stock options under the Plan to individuals
who provide Service to the Company or its Parents, Subsidiaries or Affiliates
throughout the world. The decision is a limited decision that is entered into
upon the express assumption and condition that any award will not economically
or otherwise bind the Company or any of its Parents, Subsidiaries or Affiliates
on an ongoing basis, other than as provided in the Plan and Agreement.
Consequently, you understand that this Option is granted on the assumption and
condition that this Option or the Shares acquired upon settlement shall not
become a part of any employment or consulting agreement (either with the Company
or any Parent, Subsidiary or Affiliate) and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation) or any other
right whatsoever. In addition, you understand that this award would not be made
to you but for the assumptions and conditions referred to above; thus, you
acknowledge and freely accept that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then the
award of this Options shall be null and void.
You also understand and agree that, as a condition of the grant and vesting of
this Option, upon the termination of your Service for any reason (including the
reasons listed below), this Option will cease vesting immediately, in whole or
in part, effective on the date of termination of your Service. This will be the
case, for example, even in the event of a termination of your Service by reason
of, but not limited to, resignation, retirement, disciplinary dismissal adjudged
to be with cause, disciplinary dismissal adjudged or recognized to be without
cause, individual or collective dismissal on objective grounds, whether adjudged
or recognized to be with or without cause, material modification of the terms of
employment under Article 41 of the Workers’ Statute, relocation under Article 40
of the Workers’ Statute, Article 50 of the Workers’ Statute, unilateral
withdrawal by the Employer and under Article 10.3 of the Royal Decree 1382/1985.
You acknowledge that you have read and specifically accept the conditions
referred to in the “Termination” and “Nature of Grant” sections of the
Agreement.








___________________________________________ 
1 A shadow director is an individual who is not on the board of directors of the
Singapore Subsidiary or Affiliate but who has sufficient control so that the
board of directors of the Singapore Subsidiary or Affiliate acts in accordance
with the directions or instructions of the individual.


11
    

--------------------------------------------------------------------------------







Notifications
Securities Law Information. The grant of this Option and the Shares issued
pursuant to the exercise of this Option are considered a private placement
outside of the scope of Spanish laws on public offerings and issuances of
securities.
Exchange Control Information. To participate in the Plan, you must comply with
exchange control regulations in Spain. The purchase of Shares upon exercise of
this Option and the sale of Shares must be declared for statistical purposes to
the Dirección General de Comercio e Inversiones (the “DGCI”) of the Ministry of
Industry, Tourism and Commerce. Because you will not purchase or sell the Shares
through the use of a Spanish financial institution, you must make the
declaration yourself by filing a D-6 form with the DGCI. Generally, the D-6 form
must be filed each January while the Shares are owned or to report the sale of
the Shares; however, if the value of the Shares acquired or the amount of the
sale proceeds you realize from the sale of Shares exceeds €1,502,530, the
declaration must be filed within one month of the acquisition or sale, as
applicable.
Foreign Asset/Account Reporting Information. Spanish residents holding rights or
assets (e.g., Shares or cash held in a bank or brokerage account) outside of
Spain with a value in excess of €50,000 per type of right or asset (e.g.,
Shares, cash, etc.) as of December 31 each year are required to report
information on such rights and assets on their tax returns for such year. After
such rights and assets are initially reported, the reporting obligation will
only apply for subsequent years if the value of any previously-reported rights
or assets increases by more than €20,000. The reporting must be completed by
March 31 following the end of the relevant year. It is your responsibility to
comply with these reporting obligations, and you should consult with your
personal tax and legal advisors in this regard.
In addition, Spanish residents are required to electronically declare to the
Bank of Spain any securities accounts (including brokerage accounts held
abroad), as well as the securities (including Shares acquired under the Plan)
held in such accounts if the value of the transactions for all such accounts
during the prior tax year or the balances in such accounts as of December 31 of
the prior tax year exceeds €1,000,000.
SWEDEN
There are no country-specific provisions.
TAIWAN
Notifications
Securities Law Information. The offer of participation in the Plan is available
only to those who provide Service. The offer of participation in the Plan is not
a public offer of securities by a Taiwanese company.
Exchange Control Information. The acquisition or conversion of foreign currency
and the remittance of such amounts (including proceeds from the sale of Shares)
to Taiwan may trigger certain annual or periodic exchange control reporting. If
the transaction amount is TWD500,000 or more in a single transaction, Taiwanese
residents may be required to submit a Foreign Exchange Transaction Form and
provide supporting documentation to the satisfaction of the remitting bank.
UNITED KINGDOM
Terms and Conditions
Responsibility for Taxes. The following provisions supplement Section 8 of the
Global Stock Option Agreement:


12
    

--------------------------------------------------------------------------------





You agree that if payment or withholding of income tax due is not made within 90
days of the end of the U.K. tax year in which the taxable event occurs or such
other period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003 (the “Due Date”), then the amount of any uncollected income
tax shall constitute a loan owed by you to the Employer, effective on the Due
Date. You agree that the loan will bear interest at the then-current Official
Rate of Her Majesty’s Revenue & Customs (“HMRC”) and will be immediately due and
repayable by you, and the Company and/or the Employer may recover it at any time
thereafter by any of the means referred to in Section 8 of the Agreement.
Notwithstanding the foregoing, if you are an executive officer or director of
the Company (within the meaning of Section 13(k) of the Exchange Act), you shall
not be eligible for a loan from the Company to cover the income tax due. In the
event that you are an executive officer or director and income tax is not
collected from or paid by you by the Due Date, the amount of any uncollected
income tax may constitute a benefit to you on which additional income tax and
National Insurance contributions (“NICs”) may be payable. You understand that
you will be responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
reimbursing the Company and/or the Employer (as appropriate) for the value of
employee NICs due on this additional benefit which the Company and/or the
Employer may recover from you by any of the means set forth in Section 8 of the
Agreement.
Joint Election. As a condition of your participation in the Plan, you agree to
accept any liability for secondary Class 1 NICs which may be payable by the
Company and/or the Employer in connection with this Option and any event giving
rise to Tax-Related Items (the “Employer’s NICs”). Without limitation to the
foregoing, you agree to enter into a joint election with the Company and/or the
Employer (the “Joint Election”), the form of such Joint Election being formally
approved by HMRC, and to execute any other consents or elections required to
accomplish the transfer of the Employer’s NICs to you. You further agree to
execute such other joint elections as may be required between you and any
successor to the Company and/or the Employer. You further agree that the Company
and/or the Employer may collect the Employer’s NICs from you by any of the means
set forth in Section 8 of the Agreement.
If you do not enter into a Joint Election, if approval of the Joint Election has
been withdrawn by HMRC, if the Joint Election is revoked by the Company or the
Employer (as applicable), or if the Joint Election is jointly revoked by you and
the Company or the Employer (as applicable), the Company, in its sole discretion
and without any liability to the Company or the Employer, may choose not to
issue or deliver any Shares or proceeds from the sale of Shares to you upon
exercise of this Option.






13
    